


Exhibit 10.1




AMENDMENT NO. 2 TO
PROFESSIONAL SERVICES AGREEMENT


THIS AMENDMENT NO. 2 TO PROFESSIONAL SERVICES AGREEMENT (this “Amendment”) is
made and agreed to as of the 14th day of June, 2010, by and between FBR Capital
Markets Corporation, a Virginia corporation (the “Company”) and Crestview
Advisors, L.L.C., a Delaware limited liability company (“Crestview”).


RECITALS


A.           The Company and Crestview are parties to that certain Professional
Services Agreement dated as of July 20, 2006, between the Company and Crestview,
as amended by that certain Amendment No. 1 to Professional Services Agreement
dated as of September 19, 2008 (as so amended, the “Professional Services
Agreement”);


B.           The Company and Crestview now desire to amend Section 1.03(a) of
the Professional Services Agreement to reflect a decision made by the Company’s
board of directors on June 3, 2010 to give Crestview the right to receive
restricted shares of the Company’s common stock and/or options to purchase
shares of the Company’s common stock in lieu of a portion of the cash Advisory
Fee payable to Crestview under the Professional Services Agreement.


AGREEMENT


NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained, the parties hereto agree as follows:


1.           Amendment.


The Company and Crestview hereby agree that Section 1.03 of the Professional
Services Agreement is hereby amended by inserting the following proviso at the
end of Section 1.03(a):


“provided further, that beginning with the Advisory Fee payable for the full
year 2010, and for each subsequent year in which an Advisory Fee is payable,
Crestview shall have the right to elect to receive a portion of such Advisory
Fee in restricted shares of the Company’s common stock and/or options to
purchase shares of the Company’s common stock, in each case on terms that are
substantially similar to the annual retainer terms available to directors who
are not employees of the Company or employees of an affiliate of the Company
(“Non-Affiliate Directors”), up to an amount equal to the lesser of (x) twice
the minimum annual retainer payable to Company Non-Affiliate Directors, and (y)
the full Advisory Fee.”


2.           Defined Terms.


All capitalized terms used herein and not defined herein shall have the meanings
ascribed to them in the Professional Services Agreement.


3.           Counterparts.


This Amendment may be executed in any number of counterparts and by any party
hereto on a separate counterpart, each of which when so executed and delivered
shall be deemed an original and all of which taken together shall constituted
but one and the same instrument.


4.           Agreement in Full Force and Effect.


Other than as expressly provided in this Amendment, all provisions in the
Professional Services Agreement shall remain unchanged and in full force and
effect.


[SIGNATURES APPEAR ON FOLLOWING PAGE]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have signed this Amendment as of the date first
above written.


COMPANY:                                                         FBR CAPITAL
MARKETS CORPORATION


By:___________________________
Name: Bradley J. Wright
Title: Executive Vice President and
         Chief Financial Officer




CRESTVIEW:                                                      CRESTVIEW
ADVISORS, L.L.C.


By:___________________________
Name: Thomas S. Murphy, Jr.
Title: Managing Director
